DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-7, drawn to a method for bonding separators.
Group 2, claim 8, drawn to a method for manufacturing an electrochemical device
Group 3, claim 9, drawn to an electrochemical device 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and Group 2 lack unity of invention because even though the inventions of these groups require the technical features of: 
separators having a multilayer structure that comprises a substrate layer and a ceramic layer, 
the ceramic layer being laminated on at least one surface of the substrate layer and having higher heat resistance properties than the substrate layer, 
a step of applying an adhesive member onto the ceramic layer and then peeling off the adhesive member to remove a portion of the ceramic layer together with the adhesive member, and 
heating a portion of the separator, from which the ceramic layer has been removed, to heat-weld the separator to other separator,
these technical features are not special technical features as they do not make a contribution over the prior art of JP2013257987A to Yoshinari et al., (provided in Applicant's IDS of September 17, 2019) in view of JP2016081711 to Masahiro et al. All references herein are made with respect to the English Machine Translations attached.  
Yoshinari discloses separators having a multilayer structure that comprises a substrate layer ([0016], separator base material) and a ceramic layer ([0022], coating film) that is laminated on at least one surface of the substrate layer ([0022], coating film made of ceramics on one surface of a separator base material) and that has higher heat resistance properties than the substrate layer ([0022], “heat-resistant coating film,” made of ceramics on a base material of polyethylene or polypropylene). Yoshinari further discloses heating a portion of the separator, from which the ceramic layer has 
Yoshinari further discloses that the ceramic layer (“coating sheet”) sheet is dissolved by a solution and then rubbed off by a contact belt ([0041]) in the peeling device. Therefore, Yoshinari fails to teach that the ceramic layer is removed by applying an adhesive member and removing the adhesive layer. 
Masahiro also discloses a polyolefin separator ([0020]) coated with a film of inorganic particles ([0035]).  Masahiro further teaches that an adhesive can be attached to an inorganic-containing porous layer of a multilayer structure, and the adhesive can be peeled off to remove the inorganic-containing porous layer ([0065]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to remove the ceramic layer disclosed in Yoshinari by applying an adhesive and peeling it off, as taught by Masahiro, as such a process is well known in the art, and would eliminate the peeling device required by Yoshinari.  

Group 1 and Group 3 lack unity of invention because even though the inventions of these groups require the technical features of: 
separators having a multilayer structure that comprises a substrate layer and a ceramic layer, 
the ceramic layer being laminated on at least one surface of the substrate layer and having higher heat resistance properties than the substrate layer, and
a portion of the separator, from which the ceramic layer has been removed, to heat-welded to the other separator,
these technical features are not special technical features as they do not make a contribution over the prior art of Yoshinari. 
	Yoshinari discloses separators having a multilayer structure that comprises a substrate layer ([0016], separator base material) and a ceramic layer ([0022], coating film) that is laminated on at least one surface of the substrate layer ([0022], coating film made of ceramics on one surface of a separator base material) and that has higher heat resistance properties than the substrate layer ([0022], “heat-resistant coating film,” made of ceramics on a base material of polyethylene or polypropylene). Yoshinari further discloses heating a portion of the separator, from which the ceramic layer has been removed ([0016], “non-coated portion”), to heat-weld the separator to other separator ([0016]).

Group 2 and Group 3 lack unity of invention because even though the inventions of these groups require the technical features of:
an electrochemical device comprising an electrode laminate body in which two types of electrodes are stacked on each other with separators interposed therebetween, 
an outer container that accommodates the electrode laminate body together with an electrolyte, 
the separators having a multilayer structure that comprises a substrate layer and a ceramic layer, 
the ceramic layer being laminated on at least one surface of the substrate layer and having higher heat resistance properties than the substrate layer,
the ceramic layer being removed except for one portion of the outer periphery of the separator, and heat-welded to the other separator, forming a bag shaped separator, and
one type of electrode accommodated in the bag-shaped separators
these technical features are not special technical features as they do not make a contribution over the prior art of Yoshinari in view of Masahiro and JP2003092100A to Makahiro.  
Yoshinari discloses separators having a multilayer structure that comprises a substrate layer ([0016], separator base material) and a ceramic layer ([0022], coating film) that is laminated on at least one surface of the substrate layer ([0022], coating film made of ceramics on one surface of a separator base material) and that has higher heat resistance properties than the substrate layer ([0022], “heat-resistant coating film,” made of ceramics on a base material of polyethylene or polypropylene). Yoshinari further discloses heating a portion of the separator, from which the ceramic layer has been removed ([0016], “non-coated portion”), to heat-weld the separator to other separator ([0016]).
Yoshinari additionally discloses an electrochemical device ([0001], secondary battery) comprising an electrode laminate body in which two types of electrodes are stacked on each other ([0023], positive and negative electrode plates 24) with separators interposed therebetween ([0023], sandwiched between a pair of separators 
The embodiment of Yoshinari relied upon does not disclose an outer container that accommodates the electrode laminate body together with an electrolyte. However, in the background of the art, Yoshinari discloses that secondary batteries are widely used with a structure wherein a laminate formed by laminating a positive electrode plate and a negative electrode plate via a separator is housed in a container together with an electrolytic solution ([0002]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to house the battery cell of Yoshinari in a container with an electrolyte to complete a secondary battery. 
Yoshinari further teaches that the coating film inhibits heat conduction and prevents smooth heat welding, so there is no coating in the regions to be welded ([0005]). Yoshinari teaches that the ceramic layer is removed except for two portions of the outer periphery of the separator (Fig. 3, [0023]), wherein the exposed portions are welded to form a separator joined on the two long edges (Fig. 4, [0024]). Therefore, Yoshinari fails to teach that the ceramic layer is removed except for one portion of the outer periphery of the separator, wherein the separator is bag-shaped.
Makahiro also discloses a battery with laminated electrode plates ([0001]), a separator made of polypropylene and polyethylene ([0024]), and a configuration 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, without undue experimentation, to try alternative configurations of removing the coating material and joining the separators, disclosed in Yoshinari, such as removing the ceramic layer except for one periphery, and welding to create a bag-shaped separator, as taught in Makahiro, since alternative arrangements of joined separators were known in the art.  

The common features between the groups do not provide a contribution over the prior art, and, thus cannot be special technical features. Therefore, Groups I and II do not relate to a single inventive concept under PCT Rule 13.1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
•Species A, drawn to a first method embodiment illustrated in Figs. 3A-3D
•Species B, drawn to a second method embodiment illustrated in Figs. 5A-5D
•Species C, drawn to a third method embodiment illustrated in Figs. 6A-6D

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, and C lack unity of invention because even though the inventions of these groups require the technical features of:
separators having a multilayer structure that comprises a substrate layer and a ceramic layer, 
the ceramic layer being laminated on at least one surface of the substrate layer and having higher heat resistance properties than the substrate layer, 
a step of applying an adhesive member onto the ceramic layer and then peeling off the adhesive member to remove a portion of the ceramic layer together with the adhesive member, and 
heating a portion of the separator, from which the ceramic layer has been removed, to heat-weld the separator to other separator,
these technical features are not special technical features as they do not make a contribution over the prior art of JP2013257987A to Yoshinari et al., (provided in Applicant's IDS of September 17, 2019) in view of JP2016081711 to Masahiro et al. All references herein are made with respect to the English Machine Translations attached.  
Yoshinari discloses separators having a multilayer structure that comprises a substrate layer ([0016], separator base material) and a ceramic layer ([0022], coating film) that is laminated on at least one surface of the substrate layer ([0022], coating film made of ceramics on one surface of a separator base material) and that has higher heat resistance properties than the substrate layer ([0022], “heat-resistant coating film,” made of ceramics on a base material of polyethylene or polypropylene). Yoshinari further discloses heating a portion of the separator, from which the ceramic layer has been removed ([0016], “non-coated portion”), to heat-weld the separator to other separator ([0016]). 
Yoshinari further discloses that the ceramic layer (“coating sheet”) sheet is dissolved by a solution and then rubbed off by a contact belt ([0041]) in the peeling device. Therefore, Yoshinari fails to teach that the ceramic layer is removed by applying an adhesive member and removing the adhesive layer. 
Masahiro also discloses a polyolefin separator ([0020]) coated with a film of inorganic particles ([0035]).  Masahiro further teaches that an adhesive can be attached to an inorganic-containing porous layer of a multilayer structure, and the adhesive can be peeled off to remove the inorganic-containing porous layer ([0065]). 


Due to the complex nature of the restriction/election requirement set forth above, a telephone call was not made to Applicant’s representative. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328.  The examiner can normally be reached on Monday to Thursday: 8:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.E./Examiner, Art Unit 4192              

/MARIS R KESSEL/Primary Examiner, Art Unit 1795